IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs December 7, 2010

   ANTHONY C. BROWN v. TENNESSEE DEPARTMENT OF SAFETY

                Appeal from the Chancery Court for Davidson County
                  No. 09-485-IV    Russell T. Perkins, Chancellor


              No. M2010-01040-COA-R3-CV - Filed December 23, 2010


Petitioner filed an appeal to the Commissioner of the Department of Safety to challenge the
seizure of his Chevrolet Suburban incident to his arrest for drug related charges and the
subsequent forfeiture of his vehicle. An Administrative Judge issued an initial order, finding
the Department had carried its burden of proof and established that Petitioner’s vehicle was
being used to facilitate the sale of illicit drugs and ordering that Petitioner’s vehicle be
forfeited. The Commissioner’s designee affirmed the forfeiture. Petitioner then filed a
petition for judicial review with the Davidson County Chancery Court which affirmed the
forfeiture by the Department. Finding no error, we affirm.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed

F RANK G. C LEMENT, JR., J., delivered the opinion of the Court, in which A NDY D. B ENNETT
and R ICHARD H. D INKINS, JJ., joined.

Anthony C. Brown, Nashville, Tennessee, Pro Se.

Robert E. Cooper, Jr., Attorney General and Reporter; Michael E. Moore, Solicitor General;
and Benjamin A. Whitehouse, Assistant Attorney General, for the appellee, Tennessee
Department of Safety.

                                         OPINION

       On June 13, 2007, the Metropolitan Nashville Police Department seized a 1994
Chevrolet Suburban owned by Petitioner Anthony C. Brown. At the time of the seizure,
Petitioner was given a “Notice of Property Seizure” form. A forfeiture warrant for
Petitioner’s vehicle was issued by a Davidson County Judicial Commissioner the following
day. On July 10, 2007, Petitioner filed a Petition for Hearing with the Department of Safety.
        On October 21, 2008, a hearing was held before Administrative Judge Steve Darnell.
The Administrative Judge found that the Department had carried its burden of proof and
established by a preponderance of evidence that Petitioner’s vehicle was being used to
facilitate the sale of illicit drugs. He ordered Petitioner’s vehicle be forfeited to the seizing
agency on October 29, 2008.

       Two weeks later, on November 13, 2008, Petitioner filed an appeal to the
Commissioner of the Department of Safety. In a Final Order entered on January 13, 2009,
the Commissioner’s designee affirmed and adopted the Administrative Judge’s order. On
March 13, 2009, Petitioner filed a petition for judicial review with the Davidson County
Chancery Court. Following a hearing, the Chancellor affirmed the forfeiture in an order
entered on March 31, 2010. This appeal followed.

                                             A NALYSIS

        Petitioner challenges the decision of the chancery court upholding the administrative
forfeiture of his 1994 Chevrolet Suburban. First, he contends the officer did not have
reasonable grounds to stop his vehicle and that the stop was an unconstitutional pretextual
stop. He also contends the items seized from his vehicle and from Ms. Taylor were the fruits
of an unlawful search; therefore, they were inadmissible as evidence. Finally, he contends
the evidence was insufficient to establish that Petitioner’s vehicle was subject to forfeiture.1

       Our review of forfeitures involves a three stage process. McEwen v. Tenn. Dep’t of
Safety, 173 S.W.3d 815, 820-21 (Tenn. Ct. App. 2005). First, we must decide whether the
agency properly identified the appropriate legal principles. Id. Second, we review the
agency’s findings of fact to determine whether such findings are supported by a
preponderance of evidence. Id. Finally, we determine whether the agency properly applied
the governing legal standards to the facts. Id.

                       Reasonable Grounds to Stop Petitioner’s Vehicle

      Petitioner contends the stop of his vehicle was an unconstitutional pretextual stop
because the officer did not have reasonable grounds to stop his vehicle.

       A law enforcement officer may stop a person if he or she has reasonable suspicion that
the person is engaging or has engaged in unlawful activity. Terry v. Ohio, 392 U.S. 1, 30
(1968); Hughes v. State, 588 S.W.2d 296, 305-06 (Tenn. 1979). Reasonable suspicion is “a


       1
         Petitioner is pro se. The contentions stated in this paragraph are what the court understands
Petitioner to have raised on appeal.

                                                 -2-
particularized and objective basis for suspecting the subject of the stop of criminal activity”
and is determined based upon the “totality of the circumstances” of the encounter. State v.
Binette, 33 S.W.3d 215, 218 (Tenn. 2000). To establish such reasonable suspicion, the officer
“must be able to point to specific and articulable facts which, taken together with rational
inferences from those facts, reasonably warrant that intrusion” and these facts must be
sufficient so that a reasonable person would find that the action taken was appropriate.
Terry, 392 U.S. at 21.

       The officer stopped Petitioner’s vehicle because the officer did not see a visible
license plate or temporary tag on Petitioner’s vehicle, in violation of Tenn. Code Ann. § 55-
4-110(b) which requires that license plates be secured in a place and position so that they are
clearly visible, legible, and not covered with any tinted materials. Petitioner’s temporary
license plate was not visible because it was taped to the back windshield, which was tinted.
Moreover, the officer was familiar with Petitioner’s vehicle and the officer knew that
Petitioner had outstanding warrants for his arrest due to a recent encounter with Petitioner.
These facts establish that the officer had a reasonable suspicion to stop Petitioner. Therefore,
the stop of Petitioner’s vehicle was not an unconstitutional pretextual stop.

                              Search Incident to Lawful Arrest

       Petitioner contends that the items seized from his vehicle and from Ms. Taylor were
not incident to a lawful arrest and, thus, the fruits of an unlawful search. Therefore, he
asserts, they were inadmissible as evidence.

        A law enforcement officer may search a person incident to a lawful arrest. State v.
Watkins, 827 S.W.2d 293, 295 (Tenn. 1992). Moreover, a law enforcement officer is
permitted to seize evidence in plain view. State v. Cothran, 115 S.W.3d 513, 525 (Tenn.
Crim. App. 2003). Such seizures are lawful when “(1) the items seized are in plain view, (2)
the viewer had the right to be in the position to view the items, (3) the incriminating nature
of the items was immediately apparent.” Id. at 524-25. Further, an officer may be justified
to search the arrestee’s vehicle incident to a lawful arrest when it is “reasonable to believe
evidence relevant to the crime of arrest might be found in the vehicle.” Arizona v. Gant, 129
S. Ct. 1710, 1719 (2009).

       At the time of the stop, Petitioner had an outstanding warrant; thus, Petitioner was
subject to arrest and the officer lawfully placed him under arrest. After arresting Petitioner,
who was a passenger, the officer asked the driver of the vehicle, Shaterica Taylor, to produce
her driver’s license. Ms. Taylor was unable to produce any identification, and she initially
gave the officer several different fictitious names, driver’s license numbers, and social
security numbers. In spite of her deceit, the officer was eventually able to ascertain her true

                                              -3-
identity and found that she too had an outstanding warrant. Ms. Taylor was then also lawfully
placed under arrest.

        After placing Petitioner and Ms. Taylor under arrest, the officer proceeded to search
their persons as well as Petitioner’s vehicle. Petitioner had no contraband on his person;
however, when searching Ms. Taylor, the officer found a large amount of crack cocaine, a
digital scale with a white powder residue on the surface of the scale, and a crack pipe. Ms.
Taylor stated that Petitioner had shoved them down her blouse when the officer pulled them
over. She also informed the officer that Petitioner had given her $100 in credit for cocaine
to drive him around and to record drug sales for him.

       Additionally, while speaking to Ms. Taylor as he stood next to the vehicle, the officer
observed a sheet of paper on the center console between the driver seat and the passenger
seat. The paper had a list of names with amounts of money owed and it was immediately
apparent to the officer that this was a drug ledger, showing a list of people who owed money
based on the amount of drugs purchased. See Cochran, 115 S.W.3d at 525. In the officer’s
experience, the amounts of money listed were consistent with sales of crack cocaine.

       Based on the visible drug ledger, the drugs and paraphernalia on Ms. Taylor’s person,
and her statements, it was reasonable for the officer to search Petitioner’s car for further
evidence that Petitioner and Ms. Taylor were selling cocaine. See Gant, 129 S. Ct. at 1719.
The officer saw a black nylon bag on the driver’s seat and asked Ms. Taylor if it was hers,
and she admitted it was. The officer searched the bag and found a number of small baggies,
$800 in cash, and a baggie with numerous burned brillo pad filters.2 He also found an
additional makeshift crack pipe in the passenger side door, and a metal box in Ms. Taylor’s
purse containing more crack cocaine.

      Based on the above facts, Petitioner and Ms. Taylor were arrested at the scene and
charged with possession with intent to sell or deliver more than 26 grams of cocaine and
possession of drug paraphernalia.3

       Therefore, the items taken from Petitioner’s vehicle and from Ms. Taylor were
discovered in a search incident to lawful arrests. Accordingly, the items were lawfully seized
and, thus, they were admissible in Petitioner’s forfeiture hearing.


        2
            The officer testified that brillo pads are used as filters in crack pipes.
        3
         The Petitioner pled guilty to the lesser offense of possession of less than .5 grams of cocaine for
resale and possession of drug paraphernalia. The record does not reflect the resolution of Ms. Taylor’s
charges.

                                                         -4-
                            Seizure and Forfeiture of the Vehicle

        The State had the burden of proving by a preponderance of evidence that Petitioner’s
vehicle was subject to forfeiture. Tenn. Code Ann. § 40-33-210. A forfeiture order may issue
if there is sufficient evidence to establish that the property was used in a manner that would
make it subject to forfeiture. Tenn. Code Ann. §40-33-204(c); see Donihe v. Tenn. Dep’t of
Safety, 865 S.W.2d 903, 906 (Tenn. Ct. App. 1993). Automotive vehicles used to facilitate
the transportation, sale, or receipt of illegal drugs, or the equipment or materials that are used
to manufacture such substances are subject to forfeiture. Tenn. Code Ann. § 53-11-451(a)(4).

       As discussed earlier, the State presented uncontroverted testimony from the arresting
officer that he found a scale, 35 grams of crack cocaine, a crack pipe, numerous baggies,
burnt brillo pads, and $800 in cash in Petitioner’s vehicle, and Ms. Taylor admitted to the
officer that she had been hired to drive Petitioner’s vehicle to help Petitioner deliver drugs.
The State also presented the laboratory report confirming the presence of cocaine in the
seized substance.

        As the Administrative Judge, the Commissioner’s designee and the Chancellor found,
Tenn. Code Ann. § 53-11-451(a)(4) authorizes the forfeiture of any vehicle used to facilitate
the transportation, sale, or receipt of illegal drugs. Based on the officer’s testimony and the
evidence seized, it was proven by a preponderance of the evidence that Petitioner’s vehicle
was used to facilitate the sale of illegal drugs. See McEwen, 173 S.W.3d at 820-21.

                                       I N C ONCLUSION

       Having conducted the requisite review, as stated in McEwen, 173 S.W.3d at 820-21,
we have determined the Department of Safety properly identified the appropriate legal
principles, its findings of fact are supported by a preponderance of evidence, and the
Department properly applied the applicable legal principles to its findings. Therefore, the
judgment of the Chancery Court is affirmed and the forfeiture of Petitioner’s vehicle is
upheld.

     This matter is remanded with costs of appeal assessed against Petitioner Anthony C.
Brown for which execution may issue.


                                                         ______________________________
                                                         FRANK G. CLEMENT, JR., JUDGE




                                               -5-